 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 622 
Industrial Materials Clearance, Inc. 
and
 David Pow-
ers and Local 247, International Brotherhood of 
Teamsters, AFLŒCIO.  
Cases 7ŒCAŒ46312 and 
7ŒRCŒ22490 
April 30, 2004 
DECISION, ORDER, AND DIRECTION 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On November 5, 2003,
 Administrative Law Judge 
David L. Evans issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The 
General Counsel filed 
an answering brief
.1The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions and 
to adopt the recommended Order.
 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Industrial Materials Clear-ance, Inc., Romulus, Michigan, its officers, agents, suc-
                                                          
                                                           
1 There are no exceptions to the judg
e™s findings that the Respondent 
violated Sec. 8(a)(1) by coercive
ly asking employee Horton to tell the 
Union to withdraw its election pe
tition, by coercively interrogating 
Horton, and by questioning employees Horton and Messer in prepara-
tion for the unfair labor practice hearing without complying with the 
safeguards established in 
Johnnie™s Poultry Co.
, 146 NLRB 770 
(1964), enf. denied
 344 F.2d 617 (8th Cir. 1965). 
2 In adopting the judge™s finding that employee David Powers was 
discharged on May 28, 2003 in violati
on of Sec. 8(a)(3) and (1), we 
find, as the judge ultimately did, th
at the confluence of all the circum-
stances supports an inference that the Respondent knew of Powers™ 
union activities when it discharged him,
 and that those activities were a 
motivating factor in his discharge.
 We therefore find it unnecessary to 
pass on the judge™s suggestion that unlawful motivation for Powers™ 

discharge could be inferred from the timing of the discharge alone. We 
also find it unnecessary to rely on 
the statement of the Respondent™s 
owner, Mitch Foster, in 2002, that he
 would do ﬁwhat it 
tookﬂ to get the Teamsters out at the end of their contract, as a basis for finding that 
Powers™ discharge was unlawfully motivated.  
In adopting the judge™s finding that the Respondent did not show 
that it would have discharged Powers in the absence of his union activi-

ties, we also rely on Powers™ testim
ony that the Respondent™s comptrol-
ler told him in May 2003 that the Respondent was in good economic 
condition. Although not mentioned by 
the judge in his decision, this 
testimony was uncontradicted, and we
 find that it further belies the 
Respondent™s contention that Powers 
would have been discharged in 
any event for economic r
easons. In reaching this conclusion, we find it 
unnecessary to rely on the adverse inferences which the judge drew 
against the Respondent because it did not present documents or addi-
tional witnesses to further support its
 asserted economic justification. 
Member Walsh joins his colleagues in relying on this additional tes-
timony of Powers. In all other respects, Member Walsh would adopt 
the rationale of the judge in its entirety.
 cessors, and assigns, shall take the actions set forth in the 
Order. 
DIRECTION IT IS DIRECTED that the Regional Director for Region 7 
shall, within 14 days from the date of this Decision, Or-
der, and Direction, open and count the ballot of David 
Powers. The Regional Direct
or shall then prepare and 
serve on the parties a revised tally of ballots and issue the 
appropriate certification.  Erickson C.N. Karmol, Esq.,
 for the General Counsel.
 Thomas F. Campbell, Esq., of Northville, Michigan, for the 
Respondent. DECISION STATEMENT OF THE 
CASE DAVID L. EVANS, Administrative Law Judge. This case,under 
the National Labor Relations Act (the Act), was tried before me 
in Detroit, Michigan, on August 20Œ21, 2003.
1 On June 3, in 
Case 7ŒRCŒ22490 (the representation case), Teamsters Local 

Union No. 247, AFLŒCIO (Petitioner or the Union) filed a 
petition with the National Labor Relations Board (the Board) 
seeking certification as the colle
ctive-bargaining representative 
of all mechanics of Industrial 
Materials Clearance, Inc. (Em-
ployer or the Respondent). On June 9, in Case 7ŒCAŒ46312 

(the unfair labor practice case), 
David Powers, an individual, 
filed a charge alleging that the Respondent had committed vari-

ous unfair labor practices under Section 8(a)(1) and (3) of the 
Act.2 On July 14, pursuant to a Stipulated Election Agreement, 
agents of the Regional Director conducted an election among 

the Employer™s mechanics; the results of that election were that 
one vote had been cast for representation by the Petitioner, one 
vote had been cast against such representation, and there was 
one challenged ballot. The challenge therefore affected the 
results of the election. On July 30, the Regional Director issued 
a document consisting of four parts: (a) a complaint alleging, 
inter alia, that, in violation of
 Section 8(a)(1), the Respondent 
had solicited an employee to get the Union to withdraw the 

petition in the representation case
 and that, in violation of Sec-
tion 8(a)(3), the Respondent had 
discharged Powers; (b) a re-
port on the determinative challenged ballot, which ballot had 

been cast by Powers; (c) an order consolidating the representa-
tion and unfair labor practice cases; and (d) a notice of a con-solidated hearing in both cases before an administrative law 

judge. The Respondent duly filed 
an answer to the complaint 
 1 Unless otherwise indicated, all dates mentioned are in 2003. 
2 Sec. 7 of the Act provides that employees ﬁshall have the right to 
self-organization, to form, join, or assist labor organizations, to bargain 
collectively through representatives of their own choosing, and to en-
gage in other concerted activities for the purpose of collective bargain-
ing or other mutual aid or protection.ﬂ Sec. 8(a)(1) provides that it is an 
unfair labor practice for an employer ﬁto interfere with, restrain, or 
coerce employees in the exercise of 
the rights guaranteed in section 7.ﬂ 
Sec. 8(a)(3) provides that it is an unfair labor practice for an employer 
ﬁby discriminationto encourage or di
scourage membership in any labor 
organization.ﬂ 
341 NLRB No. 87 
 INDUSTRIAL MATERIALS CLEARANCE
 623
admitting that this matter is properly before the Board but de-
nying the commission of any unfair labor practices. 
Upon the testimony and exhibits entered at trial,
3 and after 
consideration of the briefs that have been filed, I enter the fol-
lowing  FINDINGS OF FACT AND 
CONCLUSIONS OF 
LAW I. JURISDICTION AND LABOR ORGANIZATION
™S STATUS
 As it admits, at all material 
times the Respondent, a corpora-tion with an office and place of business in Romulus, Michigan, 
has been engaged in the business of providing waste disposal 
services to other businesses in the Detroit area. During 2002, in 
conducting that business operation, the Respondent derived 
gross revenues in excess of $500,000, and it provided services 
valued in excess of $50,000 to businesses within Michigan, 

each of which during the same period purchased and directly 
received goods valued in excess of $50,000 from suppliers 
located at points outside Michigan. Therefore, at all material 
times the Respondent has been an 
employer that is engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act. As the Respondent furthe
r admits, at all material times the Union has been a labor organization within the meaning of 

Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Facts 
The Respondent operates a fleet of trucks; the Respondent™s 
truckdrivers haul industrial waste from businesses in the Detroit 

area. For maintenance of the trucks, the Respondent also oper-
ates a garage which, until the events of this case, employed 
three mechanics; to wit, Powers, Ronald Messer, and George 
Horton. For a number of years, the Union has represented the 
Respondent™s truckdrivers (whi
ch have numbered from 12 to 
14); no union has ever represented the Respondent™s mechan-

ics. Mitch B. Foster is the 
Respondent™s owner and president; Nick A. Madias is the Respo
ndent™s general 
manager, and Madias is the immediate supervisor of the mechanics. 
1. The General Counsel™s ev
idenceŠthe 8(a)(3) allegation 
Powers was first employed by
 the Respondent in 1990; he then worked until 1997, at whic
h time he voluntar
ily quit. Pow-
ers was rehired by the Res
pondent on May 26, 2001, and he 
then worked until he was terminated by Madias on May 28. 
During his first tenure of employment, Powers worked as a 
mechanic, a truckdriver, and a dispatcher; when he quit in 
1997, he was a mechanic. When Powers returned in 2001, he 
took the position of dispatcher again; after about a year, former 
General Manager Jim Mullins made Powers the lead mechanic, 
a position at which he remained until his final termination. It is 
undisputed that, of the three mechanics that the Respondent 

employed at the time of Powers™s termination, Powers was by 
                                                          
                                                           
3 Certain passages of the transcript have been electronically repro-
duced; some corrections to punctuation have been entered. Where I 
quote a witness who restarts an answer, and that restarting is meaning-
less, I sometimes eliminate, without 
ellipses, words that have become 
extraneous; e.g., ﬁDoe said, I mean
, he askedﬂ becomes ﬁDoe askedﬂ 
Bracketed words have b
een inserted by me. 
far the superior in terms of 
mechanical knowledge and skill. Powers is versed in all phases of the trade that are required by 
the Respondent, and he was the only mechanic who was li-
censed to do annual inspections that are required for the Re-
spondent™s trucks by the Department of Transportation. As lead 
mechanic, Powers spent 90 to 95 percent of his time working 
on trucks. The remainder of his working time was consumed by 
handling the paperwork of the 
mechanics and answering the 
questions of the other three mechanics. At the time of his ter-
mination, Powers was paid $16 per hour; Messer and Horton 

were paid $15 and $14.75 per hour
, respectively. Madias, who 
was hired by the Respondent to succeed Mullins on December 

17, 2002, has no mechanical background. 
Early in 2003, Powers applied for a loan with a Detroit-area 
lending institution. The lender re
quired a ﬁVerification of Em-
ploymentﬂ form to be completed by Powers™s employer. 

Madias completed the form for Powers on March 7. In a space 
for ﬁPresent Position,ﬂ Madias
 wrote: ﬁShop Foreman.ﬂ In a space for ﬁProbability of Continued Employment,ﬂ Madias 

wrote: ﬁVery High/Excellent.ﬂ 
The Respondent™s business is somewhat seasonal; the me-
chanics usually have less work dur
ing the colder periods of the 
year and much more during the warmer periods. (The mechan-

ics™ personal budgets therefor
e depend on their greater warm-
weather earnings to compensate 
for their lesser earnings during cold weather.) Powers testified 
that during the months of May 
of prior years, the mechanics worked up to 80 hours per week. 

In early May 2003, however, the Respondent was holding the 
mechanics to 50 hours per week (10 hours per day, 5 days per 
week), even though there was more work than could be done in 
150 man-hours per week. Horton requested a meeting with 
Madias to discuss the matter. Madias met with Powers, Messer, 
and Horton on or about May 9.
4 When the mechanics asked 
why they were not receiving more work hours per week, 

Madias replied that Foster had ordered that their hours be held 
to 50 per week. When the mechanics asked about the ﬁfarming 

outﬂ of some work that the Respondent was then doing, Madias 
replied that the subcontracti
ng was only a temporary practice 
and that it would stop soon. Madias, according to Powers, 

added that ﬁ[h]e was not planning on letting nobody go or do-
ing no layoffs.ﬂ After the meeting, Powers and Horton agreed 
that the Union should be contacted. 
Powers worked his usual 50 hours during the week of May 
19Œ23. On May 21, Powers telephoned Paul Kozicki, a vice 
president and business representative of the Union. Powers told 

Kozicki about the mechanics™ discontent with their work 
schedules. Kozicki suggested a meeting between himself and the mechanics. 
Powers worked 10 hours on Monday and Tuesday, May 26 
and 27. During the evening of May 27, Kozicki met at a local 

restaurant with Powers and Horton, both of whom then signed 
authorization cards that designated the Union as their collec-
tive-bargaining representative. Powers testified that, after the 
meeting with Kozicki he returned to the garage where Messer 
 4 Powers and Horton testified that this meeting occurred on May 20; 
Madias, however, was credible in hi
s testimony that it occurred before 
he went on vacation on May 10.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 624 
was still at work. Powers then solicited Messer also to sign a 
union authorization card, but Messer declined. 
Business Agent Kozicki has negotiated and serviced con-
tracts for the Respondent™s truckdrivers since 1994. When 
called by the General Counsel, Ko
zicki testified that 1 week 
prior to his meeting with Powe
rs and Horton on May 27, he and 
Madias scheduled a luncheon m
eeting for May 28. At that 
meeting, Madias brought up the 
subject of the Respondent™s 
attempts to retrieve a customer 
that had been lost (at some un-specified point in the past) to a nonunion competitor. Then 
Madias brought up the topic of the Respondent™s then-current 
need for a truckdriver who would work a 12-hour shift, from 6 
p.m. to 6 a.m. After those s
ubjects were completed, Kozicki 
told Madias that ﬁa majorityﬂ of the Respondent™s 3 mechanics 

had signed authorization cards for the Union and asked Madias 
if the Respondent would voluntarily recognize the Union as 
those employees™ collective-bargaining representative. Madias 

replied that Foster made all such decisions. Kozicki responded 
that the Union would send a letter to Foster demanding recogni-
tion for the mechanics and that he would file a petition for elec-
tion with the Board. Madias, further according to Kozicki, 
asked Kozicki to delay the fi
ling of a petition because ﬁhe 
wanted to eliminate a position.ﬂ Kozicki replied that he could 

not delay the filing because ﬁI have two guys that want to join.ﬂ 
Kozicki further testified that his May 28 meeting with Madias 
ended about 12:35 p.m. 
About 3 p.m. on May 28, as Powers ended his shift for the 
day, Madias called him to th
e Respondent™s office area. Ac-
cording to Powers™s undisputed testimony: ﬁNick Madias said 
that he has to eliminate a position in the shop, and the position 
was mine, that there is no easy way of doing this.ﬂ Powers 
asked for a letter stating that 
he had been discharged; Madias 
told him that he could receive one the next day. On May 29, 

Powers returned to the office; he
 did not meet with Madias, but 
a clerical employee gave him a 
letter addressed ﬁTo whom it 
may concern.ﬂ In the letter, Madias states that Powers: ﬁIs no 

longer employed at Industrial Ma
terials Clearanc
e, Inc. His position has been eliminated.ﬂ The Respondent™s weekly pay 
periods begin on Monday, and Powers had worked only 30 
hours by the time of his termination on Wednesday, May 28. 
The Respondent, however, paid Powers as if he had worked 50 
hours for the week (or 2 more 10-hour days, through Friday, 
May 30). 
By letter dated May 30, Kozicki demanded that the Respon-
dent recognize the Union as the 
collective-bargaining represen-
tative of the mechanics. 
The General Counsel also called Horton who testified that at 
one point during the May 9 meeting between Madias and the 

mechanics, Madias told them: ﬁI do not want nobody to leave. I 
am not getting rid of nobody, but if you guys need a letter of 
recommendation, I will be more than happy to give you one.ﬂ 
Mullins was the Respondent™s general manager from May 
2001 through August 2002. Mullins testified that in May or 
June 2002 he met with Foster in Foster™s office. At the time, 
according to Mullins, two drivers were giving the Respondent 

ﬁtroubleﬂ about what the Respondent could and could not do 
while the truckdrivers™ contract was still in effect. Mullins testi-
fied that Foster ﬁmade the statement . . . that at the end of this 
contract with the Teamsters, he would do what it took to get 
them out.ﬂ52. The General Counsel™s evid
enceŠthe 8(a)(1) allegations 
Horton also testified that about a week or 2 after Powers™ 
May 28 discharge, Madias approached him in the garage and 
 He said, ﬁI am not saying it is you. I have no idea who 
it is that signed the cards, but I would like it if you called 

down there and tell them that 
you do not want to vote.ﬂ ... 
I gave him a puzzled look and I said, ﬁWhat do you 
mean, ‚vote™?ﬂ 
He said, ﬁMitch Foster called me and told me [that] the 
Union wanted to set up a vote . . . [and] that there was go-
ing to be a vote. So, I woul
d appreciate it, if you would 
call down to the Union hall and tell them you do not want 

to vote.ﬂ 
 Horton further testified that he did not reply to Madias™ request 
and that he and Madias went on to talk about other topics. But, 

ﬁafter that, he had said, ‚I would really appreciate itŠmake my 
job a whole lot easier, if you would call down there and cancel 

the vote.™ﬂ Horton testified that he again did not reply. 
Horton further testified that during the next day at work he 
was again approached by Madias and 
 He came out there and he asked me if I got a hold of 
the union steward yet. 
And I said, ﬁNo. I do not know who to get a hold of.ﬂ 
He said, ﬁPaul Kozicki.ﬂ 
I said, ﬁWell, I do not even have the number. Do you 
have the number?ﬂ 
He said, ﬁYes. I have it, in my office.ﬂ 
He went into his office [and then returned to the ga-
rage] and handed it to me. 
He said, ﬁI would really a
ppreciate it, if you would call 
down there.ﬂ  Horton identified as a piece of
 paper that Madias had then 
handed to him one that is about 2 by 3 inches. On the paper is 

hand-printed ﬁPaul Kozickiﬂ and a telephone number. The 
number is that of the Union, as displayed on the letterhead of 
Kozicki™s May 30 demand for recognition as well as on the 
June 3 petition for election. The paper appears to have been 
torn from a business-type memo pad because it has two Michi-
gan business addresses preprinted at the bottom (one in Romu-
lus and one in Bay City). Horton acknowledged that he did not 
know who had printed Kozicki™s 
name and the Union™s tele-
phone number on the paper. 
Horton further testified that on the following day Madias 
again approached him in the garage and ﬁasked me if I got a 

hold of Paul.ﬂ Horton 
replied that he had called Kozicki and 
left a message, but Kozicki had not called him back. 
Based on this testimony by Horton, the complaint alleges 
that, in violation of Section 8(
a)(1), the Respondent, by Madias, 
coercively: (a) on or about June
 10, asked an employee to tell 
the Union to withdraw its petitio
n in the representation case; (b) 
on or about June 11, interrogate
d an employee about whether 
                                                          
 5 The transcript, p. 159, L. 25, is corrected to change ﬁhe would 
whatﬂ to ﬁhe would do what.ﬂ 
 INDUSTRIAL MATERIALS CLEARANCE
 625
he had done so; and (c) on or ab
out June 13, again interrogated 
and employee about whether he had done so. 
At trial, I granted a motion by the General Counsel to amend 
the complaint to add an 8(a)(1
) allegation that the Respondent, by its attorney, Thomas F. Ca
mpbell, in August, 2003, at the Respondent™s facility, ﬁinterroga
ted its employees about their 
union activities and sympathies.ﬂ 
In support of this allegation, 
Horton further testified that shortly before the hearing in this 
case, Madias asked him to go into an office to answer a few 
questions that the Respondent™s attorney had. Horton agreed 
and went into the office. Horton testified that in the office, 
when he was alone with Cam
pbell, with the door closed, 
Campbell introduced himself and told him some things about 

Campbell™s law firm. Campbell then told him that anything that 
was said between them was not a secret and that Horton was 
free to tell anyone what had b
een said between them. Then, 
according to Horton 
 He asked me a few questions; if I knew, like how much money, you know, the Company was making or 
spending or anything like that. And I do not know nothing 
of that. He asked me if I knew if we were farming out 
more work than what we were. I told him, yes, we were. 
He asked me if I knew of any 
management that talked to 
any of the employees about the Union. 
I told him, ﬁI do not want to talk about that.ﬂ 
He said, ﬁNo problem.ﬂ 
 Campbell did not ask Horton anything else. Horton testified 
that the conversation with Campbell had lasted about 5 min-
utes. At trial, Campbell acknowledged that Horton™s testimony 
was ﬁa very accurate accountﬂ of
 an event that happened as he 
prepared for trial. 
The General Counsel also calle
d Messer who testified that, 
about a week before the hearing,
 at Madias™ request, he also met with Campbell in an office. According to Messer: 
 He just asked me, did I know the financial end of the 
Company and I told him, I did not. [Campbell asked me], 
did I know anything, about why Mr. Powers was let go 
from the Company. I told him I did not know. He asked 
me, was it because of union activities, and I told him, ﬁNo, 
I do not believe that is  . . .  ﬂŠI mean, as far as my 
knowledge is, the Company has been with the Union since 
it has been opened, which is lo
ng before I was born. . . . 
That was it. 
On cross-examination, Messer acknowledged that Campbell 
told him during their meeting th
at their meeting was not privi-
leged and that Messer was free to relay its contents to anyone. 

At trial, Campbell did not acknowledge that Messer™ testimony 
was accurate, but he did not de
ny it by his own testimony. 
3. Evidence presented by the Respondent 
Madias, the Respondent™s only w
itness, was asked on direct 
examination and he testified: 
 Q. Now, when was the decisi
on made that IMC had to 
eliminate the position held by Dave Powers? 
A. I had come to that decision, personally, by the end 
of April. Q. Okay. 
A. We could no longer afford three people in the ga-rage. Q. All right. WellŠdo you knowŠspeaking generally, 
do you know what the average monthly revenue was for 
IMC in the calendar year, 2002? 
A. A little over $200,000.00, $230,000.00, I believe. 
 Madias testified that the Resp
ondent™s average monthly reve-
nue during the first 5 months of 2003 was ﬁless than $140,000.ﬂ 
Madias testified that, beginning
 shortly after Christmas 2002, 
Foster told him repeatedly, ﬁthat I should reduce the workforce 

in the garage by one. He felt we
 had one individual too many.ﬂ 
Madias testified that he repeatedly told Foster to ﬁgive me a 
little time, to get the feel of what was happening in the garage.ﬂ 
Madias volunteered that, by this statement to Foster, he meant 
that: ﬁI wanted to have a feel for the employees, what their 
strengths were, what their weak
nesses were, and how they fit 
into the organization.ﬂ  
Madias further testified that, at the end of January or mid-
February, he recommended to Foster that all three mechanics 

be retained but that the Respondent cut their hours back to 50 
per week. At the time, 150 man-hours per week in the garage 
was more than sufficient to do the work that the Respondent 
had because the Respondent then had only three or four truck-
drivers working. When Powers complained about not getting 
more than 50 hours per week, he discussed with Powers the fact 
that Foster was wanting him to cut the mechanics™ workweek 
from 50 to 40 hours, and to eliminate a position, probably Hor-
ton™s. (In rebuttal Powers did not deny that this conversation 
occurred; he only testified that he could not remember it.) 
Further according to Madias, business picked up in the 
spring, but the Respondent conti
nued to hold the mechanics to 
50 hours per week and started c
ontracting out the remaining 
work to J&R Mobile Truck and Trailer Repair (J&R), a firm 
that did the work at the Respon
dent™s premises. According to 
Madias, contracting out to J&R had the advantage of a warranty 

on each job, and J&R™s prices were much lower than those 
quoted by other outside firms.
6Madias further testified that, 
although he had decided by the 
end of April to eliminate Powers
™s position, he did not discuss that decision with Foster until May 27 because: (1) he met with 

Foster only on Tuesdays; (2) he
 took a vacation from May 10Œ 
20; (3) he therefore did not return to work from vacation until 
May 21; and (4) the first Tuesday after he returned was May 
27. On that date, further according to Madias, he told Foster 
that he intended to terminate 
Powers ﬁthe next day.ﬂ Madias 
further testified that he did not 
tell Foster before he left on va-
cation that he had decided to terminate Powers because it 

would have been unfair to Foster to tell him that he (Madias) 
was cutting the garage™s labor force by one-third and then im-
mediately leave on vacation. Madias further testified that, since 
Powers was terminated, Horton 
and Messer are qualified to do 
the work ﬁthat they™re doing.ﬂ A
nd Madias further testified that 
                                                          
 6 J&R is owned by one Jeff Messe
r; the Respondent™s employee Ron 
Messer is also an employee of J&R. Jeff Messer and Ron Messer are 
brothers, and both are nephews of Powers. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 626 
the elimination of Powers™s pos
ition, has resulted in ﬁcost sav-ings to the company.ﬂ 
The Respondent produced no documentation to support 
Madias™ statements about the 
Respondent™s financial position 
or any savings that Powers™s termination may have produced. 
Also, the Respondent™s counsel
 questioned Madias about the 
May 9 meeting with Powers, Me
sser, and Horton, but he did 
not ask Madias to deny the testimony of Powers and Horton 
that he told the employees that the Respondent did not plan to 
lay anyone off. 
Madias described the end of his May 28 lunch with Kozicki 
as 
 Paul says, Nick, I want to tell you this. I do not want 
you to get blindsided by it but this is what™s happening. I 

have had a majority of your people in the garage sign 
cards that they want to organize. . . . 
I said, ﬁPaul, after lunch, I am going back and I am 
eliminating one of 
the positions. So, how can there be a 
majority? There is only going to be two.ﬂ 
[Kozicki said,] ﬁWell, you have got three.ﬂ 
I said, ﬁWell, but there is only going to be two. I am 
going back after lunch today 
and I am going to eliminate 
one of the positions.ﬂ 
 On cross-examination, Madias denied that Powers was any 
more outspoken at the May 9 meeting than Horton. Madias 
further denied knowing who the cardsigners were before he 
terminated Powers. Madias denied that he ever referred to 
Powers as the ﬁlead mechanic,ﬂ
 but he acknowledged that when 
scheduling work, ﬁI would work through Dave.ﬂ Madias ac-

knowledged that Powers was the most skilled of the three me-
chanics, but he added that ﬁHe™s also paid the highest in the shop.ﬂ Also on cross-examination, Madi
as was further asked and he testified 
 Q. B
Y MR. KARMOL: And during the week that Dave 
Powers was, or the position was eliminated, there were 
still a lot of repairs, isn™t that correct? 
A. Yes. 
Q. So in regards to repa
irs it™s not a question of whether or not there was a lack of work, isn™t it? There 

was more than enough repairs to
 be done, isn™t that true? 
A. Yes. 
Q. And isn™t it true that you released Dave Powers 
several hours after finding out the majority of the mechan-
ics had signed cards on 
Wednesday, May 28th? 
A. Yes, it™s a coincidence.  
 Madias was further asked on cross-examination, and he testi-
fied  Q. B
Y MR. KARMOL: After Mr. Powers was let go, did 
the other two mechanics start working more hours per 
week? 
A. In relationŠbut this had 
no direct relation to Mr. 
Powers™ elimination. 
JUDGE EVANS: Šthat™s a simple yes or no question. 
Did they start working more hours per week than they had 
been previously during 2003? 
THE WITNESS
: Only for that, since that time period. I 
guess the answer is yes, your honor, but I, it Š 
JUDGE EVANS
: Šyou™ll have, your counsel will have 
you on redirect. 
 On the issue of what Madias said to Horton after the election 
petition was filed by the Union, Madias testified that the only 
telephone number that he ever used for Kozicki was Kozicki™s 
cell phone number, which number is different from the number 
that was on the paper that Horton identified as that which was 

given to him by Madias. Madias denied writing on the paper, he 
denied giving it to Horton, and he denied that he asked Horton 
to call the Union and ask that the petition be withdrawn. 
B. Analysis and Conclusions 
The complaint alleges that th
e Respondent violated Section 
8(a)(3) by discharging Powers on May 28 with the object of 

discouraging the union activities of
 its employees. In order to 
establish a prima facie case of 
such alleged unlawful discrimi-
nation, the General Counsel must persuade the Board that anti-

union sentiment, or animus, was a substantial or motivating 
factor in the challenged employer decision. The burden of per-
suasion then shifts to the employer to prove its affirmative de-
fense that it would have taken the same action even if the em-
ployee had not engaged in protected activity. 
Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 

cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Trans-
portation Management Corp
., 462 U.S. 393 (1983). 
The Board has held that where 
adverse action occurs shortly 
after an employee has engaged in
 protected activity, an infer-
ence of unlawful motive is raised. 
La Gloria Oil, 337 NLRB 
1120 (2002), enfd. mem. 71 Fed. Appx. 441 (5th Cir. 2003). In 
this case, the timing was imme
diate; about 12:30 p.m. on May 
28, Madias learned that ﬁa majo
rityﬂ of the Respondent™s three 
mechanics had signed union author
ization cards, and by 3 p.m., 
he had terminated Powers. Wit
hout more, therefore, I would 
find that the General Counsel has established that the Respon-

dent was motivated by the known union activities of its em-
ployees when it discharged Powers. There is, however, more 
evidence of animus. Mullins testified that in 2002 Foster made 
the unqualified statement that he 
would do ﬁwhat it tookﬂ to get 
rid of the Union at the end of the truckdrivers™ current contract. 

Because the Respondent did not call Foster to testify, that tes-
timony by Mullins was uncontradicted, and I found it credible. 
Mullins™s testimony is further evidence that the Respondent is 
motivated by antiunion considerati
ons in its dealings with its 
employees. As well, I found cred
ible Horton™s testimony that, 
shortly after the Respondent™s te
rmination of Powers, Madias 
repeatedly asked him to contact Kozicki and ask that the Union 

withdraw the petition for the Board election for the mechanics. 
In so doing, Madias went so far as to provide the telephone 
number of the Union to Horton. Madias denied this testimony, 
but Horton is currently employed by the Respondent, and the 
Respondent suggests no reason wh
y Horton would lie while he 
is subject to retaliati
on (subtle or blatant).
7 I find that Horton 
                                                          
 7 In 
Flexsteel Industries, 316 NLRB 745 (1995), the Board stated 
that, although there is no presumption of credibly to be afforded to their 
testimony, ﬁthe testimony of curr
ent employees which contradicts 
 INDUSTRIAL MATERIALS CLEARANCE
 627
was not untruthful; as well as having much to lose by false 
testimony, he had a positive demeanor. Moreover, Horton™s 
testimony that in June Madias 
solicited him to prevail upon the 
Union to withdraw the petition 
is logically consistent with 
Kozicki™s undisputed testimony that he had to tell Madias on 
May 28 that the Union could not delay the filing of the petition 
because he had to do what the employees (such as Horton) 
wanted. I therefore find and conclude that, as alleged, by 
Madias™ solicitations and interrogations of Horton the Respon-
dent violated Section 8(a)(1). I 
also conclude that this conduct 
by Madias is further evidence 
of the Respondent™s animus to-
ward its employees™ union activi
ties that would support an in-
ference of unlawful discrimination against Powers. 
The Respondent contends that, ev
en if its unlawful animus 
has been demonstrated, the Genera
l Counsel failed to prove that the Respondent knew of Powers™s
 union activities. Powers was the employee who contacted Kozi
cki of the Union, but, admit-
tedly, there is no direct evidence that Madias (or Foster) knew 
of that activity. The issue, ther
efore, is whether the Respondent 
can be charged with knowledge 
of Powers™s union activities, 
even absent direct evidence of such knowledge. I find that it 
can, and that it must be. 
As the Board stated in 
Montgomery Ward & Co
., 316 NLRB 
1248 (1995):  Initially, we agree with the j
udge that a prerequisite to 
establishing that [two named 
alleged discriminatees] were 

wrongfully discharged is 
finding that the Respondent 
knew of their union activities. 
Mack™s Supermarkets, 288 
NLRB 1082, 1101 (1988). This ﬁknowledgeﬂ need not be 
established directly, however, but may rest on circumstan-
tial evidence from which a reasonable inference of knowl-
edge may be drawn. 
Greco & Haines, Inc
., 306 NLRB 634 
(1992); Dr. Frederick Davidowitz, D.D.S
., 277 NLRB 
1046 (1985); Coca-Cola Bottling Co. of Miami
, 237 NLRB 936, 944 (1978). Indeed, the Board has inferred 

knowledge based on such circumstantial evidence as: (1) 
the timing of the allegedly discriminatory action; (2) the 
respondent™s general knowledge of union activities; (3) 
animus; and (4) disparate treatment. 
Greco & Haines
, su-
pra; E. Mishan & Sons
, 242 NLRB 1344, 1345 (1979); 
General Iron Corp
., 218 NLRB 770, 778 (1975). 
 . . . .  The factors on which the Board relies when inferring 
knowledge do not exist in isolat
ion, but frequently coexist. 
[Footnote omitted.] For example, in 
BMD Sportswear 
Corp., 283 NLRB 142, 142-143 (1987), enfd. 847 F.2d 
835 (2d Cir. 1988), the Board reversed the judge and 
found that the General Counsel had established that al-
leged discriminatees were unlawfully laid off, even in the 
absence of direct evidence that the employer knew of their 
union activities. There the respondent had demonstrated 
antiunion animus, discriminate
d against other employees, 
proffered unsubstantiated reasons for the layoffs, and the 
                                                                                            
                                                           
statements of their supervisors is lik
ely to be particularly reliable be-
cause these witnesses are testifying 
adversely to their pecuniary inter-
ests.ﬂ  layoffs were proximate to the start of the union organizing 
campaign. See also 
Active Transportation
, 296 NLRB 
431, 432 (1989), enfd. 924 F.2d 1057 (6th Cir. 1991). 
 Although no other employees (in this three-employee unit) 
have been shown to have been unlawfully discriminated 
against, I find that 
Montgomery Ward applies because of the 
following factors: (1) the perm
anent layoff of Powers came, 
again, within hours of the Respondent™s first proven knowledge 
of the Union™s organizing camp
aign; (2) the Respondent™s ani-
mus is independently demonstrated by Madias™ coercive at-

tempts to get Horton to get the Union to withdraw the petition 
and by Foster™ unqualified statement to Mullins that he would 

do whatever it took to rid the Respondent of the Union after the 
truckdrivers™ contract ran out; and (3) the Respondent has of-
fered only ﬁunsubstantiate
d reasonsﬂ for the layoff. 
Madias testified that he decided to terminate Powers because 
ﬁWe could no longer afford three 
people in the garage.ﬂ This 
reason was unsubstantiated because the Respondent offered as 

its support only Madias™ bare testimony that ﬁ[o]ur average 
[revenue] for the first five months of the year was less than 
$140,000.00ﬂ and that ﬁspeaking 
generally,ﬂ the Respondent™s 
average monthly revenue for the entire year of 2002 was, ﬁ[a] 

little over $200,000.00, $230,000.00,
 I believe.ﬂ The Respon-
dent offered no testimony or doc
umentary evidence about what 
the Respondent™s revenues for th
e first 5 months of 2002 were. 
This is critical because the Respondent™s business picks up 

substantially as the weather gets warmer, and, even accepting 
Madias™ ﬁspeaking generallyﬂ tes
timony, there is no cogent way 
to compare the Respondent™s 
economic situation during the 
first months of 2003 with those of 2002. Moreover, and again 
accepting Madias™ oral represen
tations about the Respondent™s 
revenues during the first 5 months of 2003, Madias testified 

that he decided to terminate Powers ﬁby the end of April.ﬂ 
Therefore, even accepting Madias™ testimony, the month after 
the alleged decision could have 
been particularly bad for re-
ceipts, which would have skewed any fair comparison of the 

figures. (At another point, Madi
as testified that the Respon-dent™s customers were chronically
 slow in paying; such slow-
ness could have made May a par
ticularly bad month for reve-
nues.) Therefore, even if Madi
as™ vague (ﬁspeaking generally,ﬂ 
and ﬁI believeﬂ) testimony is acce
pted, is not a substantiation of 
the reasons advanced for 
the Respondent™s actions. 
Moreover, Madias™ unsupported testimony of the Respon-
dent™s financial condition cannot be accepted on any account. 

Madias™ testimony was offered as
 a representation of the Re-
spondent™s financial records. Madias, however, is not the Re-
spondent™s comptroller; it was stipulated that one Greg Van 
Dorn is the Respondent™s comptroller. The Respondent offered 
neither the records themselves nor the testimony of Van Dorn 
to substantiate its professed financial distress during the first 5 
(or 4) months of 2003. I draw an adverse inferences against the 
Respondent both for its failure to
 present the records that pur-portedly would have substantiate
d its professed reasons for the 
termination of Powers
8 and for its failure, at least, to present 
 8 See Electrical Construction & Maintenance, 
307 NLRB 1247 
(1992) (violative layoff found where the Employer claimed diminished 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 628 
Van Dorn.9 As well, I draw an adverse inference against the 
Respondent for its failure to present Foster who, according to 
Madias, told him as early as January to lay off one of the three 
mechanics. If there had been any truth to that testimony, the 
Respondent assuredly would have 
called Foster to so testify.
10Additionally, Madias acknowledged that the Respondent 
continued subcontracting work and continued working the re-
maining mechanics, Horton and Messer, more overtime after 
the termination of Powers. If, as
 Madias suggested (but did not 
directly testify), there was no increase in the amount of subcon-

tracting to compensate for the absence of Powers, the Respon-
dent presumably had the records 
to prove it. And if, as Madias 
further suggested (but also did not directly testify) the addi-
tional hours of Horton and Messer would not have justified a 
third employee in the garage
, the Respondent presumably 
would have had the records to prove that also.
11 And if, as 
Madias also suggested (but also
 did not testify), the Respondent 
could do the garage™s work chea
per by subcontracting and hav-
ing Messer and Horton work mo
re overtime, the Respondent 
presumably would have had the records to prove it. But the 
Respondent did not produce any such records, and its failure to 
do so fortifies my conclusion that the Respondent™s theory of 
economic justification for the layoff of any employee was sim-
ply unsubstantiated. 
Therefore, in view of (a) 
the Respondent™s demonstrated 
animus; (b) the immediate temporal proximity of the Respon-

dent™s general knowledge of th
e organizational attempt and its 
termination of Powers; and (c) th
e unsubstantiated nature of the Respondent™s proffered reasons fo
r the termination of Powers, I 
find and conclude that Madias did know that it was Powers who 

had initially contacted the Union and started the organizational 
attempt among its mechanics. Montgomery Ward & Co
., supra, 
and cases cited therein.
12Because the elements of knowledge and animus have been 
established, I conclude that th
e General Counsel has established 
a prima facie case that Powers 
was discharged in violation of 
Section 8(a)(3), and the burden under 
Wright Line was on the Respondent to demonstrate by a 
preponderance of the evidence 
                                                                                            
                                                           
revenues but offered no documentary evidence ﬁto support its bare 
claims at the hearing.ﬂ). 
9 See Property Resources Corp.
, 285 NLRB 1105, 1105 fn. 2 (1987), 
enfd. 863 F.2d 964 (D.C. Cir. 1988), where the Board explained that:  
An adverse inference is properly drawn regarding any matter 
about which a witness is likely to have knowledge if a party fails to 

call that witness to support its position and the witness may reasona-
bly be assumed to be favorably disposed to the party. 
10 Id. 
11 Madias testified that the three mechanics began working 50 hours 
per week during the cold months of 
January and February. Logically, as 
the work increased with the warmth of spring, more man-hours would 

have been required. 
12 It is also to be noted that Madi
as admitted that, when Kozicki told 
him that the Union had received author
ization cards from a majority of 
the Respondent™s three mechanics, he
 asked how that could be because he intended to discharge one of them. Evidently Madias knew that the 
employee whom he then determined
 to discharge had signed one of 
them. 
that it would have discharged 
him even absent his union activi-
ties.13Of course, the greater includes the lesserŠthe Respondent has failed to demonstrate that 
it would have terminated the 
employment of any mechanic when it discharged (or perma-
nently laid off, or otherwise terminated) Powers; therefore, the 
Respondent has failed to demonstr
ate that it would have laid off 
Powers. Accordingly, a finding of a violation under 
Wright Line, without further analysis, is compelled.
14 But, assuming 
arguendo that the Respondent has demonstrated that it would 

have terminated some mechan
ic on May 28, it has not demon-
strated that it would have selected Powers. 
That an employer would select for layoff its employee who 
is its least skilled is a propos
ition that bears obvious logic. 
Conversely, the proposition that an employer would select for 
layoff its employee who is the most skilled bears obvious il-
logic. When asked if Powers were not the most skilled of the 
Respondent™s mechanics, Madias 
agreed, but added that Powers 
was ﬁpaid the highest in the 
shop.ﬂ Madias, however, never 
testified that he selected Powers because he was the highest 
paid; in fact, Madias never testified to any reason that he se-
lected Powers, over Messer and Ho
rton, for layoff. But even if 
the Board accepts Madias™ reference to wage differences as the 

Respondent™s statement of a defens
e, that defense self-destructs 
with its palpable illogic. 
At the time of his termination, Powers was paid $16 per 
hour; Messer and Horton were paid $15 and $14.75 per hour, 

respectively. Based on the 50-hour week that the employees 
were working, the Respondent saved itself $50 per week by 
choosing Powers rather than Messe
r for layoff, or it saved itself 
$62.50 per week by choosing Powers
 rather than Horton. It is 
unlikely to the point of disbelief that the success of Respon-

dent™s business depended on th
ese marginal savings, which 
savings would necessarily be re
duced by expenses incurred by 
the loss of the Respondent™s lead, and most experienced, me-
chanic.
15 Therefore, the Respondent™s professed reason for 
selecting Powers for layoff is a me
re sham that must be rejected 
under Wright Line. An obvious part of the Respondent™s sham defense is 
Madias™ testimony that he told
 Foster on May 27 that he in-
tended to terminate Powers ﬁt
he next day,ﬂ Wednesday, May 
28. This self-serving, unsupported 
testimony raises the immedi-
ate question of why Madias did not
 tell Foster that he was ter-
minating Powers that very day 
if it was so important economi-
cally that the Respondent be rid of Powers before the end of the 
pay period on Friday. After all, the Respondent was paying 
Powers as if he worked until Friday, and its failure to work him 
until Friday bespeaks of motive of revenge or preemption, not 
economics or any other legi
timate consideration. 
 13 Wright Line
, supra, and Briar Crest Nursing Home
, 333 NLRB 
935, 936 (2001). 
14 My conclusion that the Respondent did not demonstrate any le-
gitimate need for laying off any employees is fortified by the undis-
puted testimony of Powers and Horton that on May 9 Madias told the 
mechanics that the Respondent was not planning a layoff and that the 

Respondent did not want any of the mechanics to leave. 
15 The Respondent did not suggest any other way that it was trying to 
cut costs at the time th
at it discharged Powers. 
 INDUSTRIAL MATERIALS CLEARANCE
 629
Moreover, evidence that the Respondent has offered only a 
sham defense to the General Counsel™s prima facie case is found in Madias™ own hand. On 
March 7, Madias wrote that Powers was the Respondent™s ﬁShop Foremanﬂ who had a 
ﬁProbability of Continued Employmentﬂ that was ﬁVery 

High/Excellent.ﬂ Yet, Madias testified that he decided to termi-
nate Powers ﬁby the end of April.ﬂ The Respondent, however, 
offered no evidence of how, or why, Madias™ opinion of Pow-
ers degenerated in the short peri
od of 2 months. (Tellingly, the 
Respondent on brief does not ev
en mention Madias™ March 7 statement to the loan company.) 
Finally, as well as his writing, Madias™ testimony reveals that 
neither wage-savings nor any other legitimate consideration 
was the reason for discharging Po
wers. Madias testified that 
Foster told him as early as January to discharge one mechanic. 

Madias did not testify that he 
needed from January until May to 
find out which mechanic was ma
king the greatest wage rate. Rather, Madias testified that he
 delayed until May because he 
wanted to get ﬁa feel for the 
employees, what their strengths 
were, what their weaknesses were, and how they fit into the 
organization.ﬂ Yet the Respondent would have the Board be-
lieve that, without unlawful motive, he chose for layoff the 
employee who had exhibited the greatest ﬁstrengths,ﬂ and who 
was the employee who ﬁfit into the organizationﬂ as lead em-
ployee (or ﬁForemanﬂ as Madias described Powers to the loan 
company). This is too much to believe, and I do not. 
Therefore, I necessarily conclude that the Respondent has 
failed to demonstrate by a prepon
derance of the evidence that it 
would have discharged Powers 
even absent his known (or sus-

pected) support for the Union. Ac
cordingly, I find and conclude 
that the Respondent discharged 
Powers in violation of Section 8(a)(3). As well, I find and conclude 
that the Respondent, by Camp-
bell, unlawfully interrogated Messer and Horton by failing to 
advise them that the purpose of his questioning was preparation 
for an unfair labor practice heari
ng before the Board, by failing 
to assure them that their coopera
tion with his pretrial investiga-
tion was voluntary, and by failing to assure them that no repri-

sals would be taken against them if they declined to answer his 
questions.16THE REMEDY
 Having found that the Respondent unlawfully discharged 
Powers and committed other unlawful actions, I shall order it to 
take certain additional affirmative actions designed to remedy 
the violations and effectuate the policies of the Act. Specifi-
cally, I shall order the Respondent to offer Powers full rein-
statement to his former job and to make him whole for any loss 
of earnings or other benefits that he has suffered as a result of 
the discrimination against him. Backpay shall be computed in 
accordance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). The Respondent shall also be required 
to remove from its files any a
nd all references to Powers™ 
                                                          
                                                           
16 See Johnnie's Poultry Co.
, 146 NLRB 770 (1964), enf. denied on 
other grounds 344 F.2d 617 (8th Cir. 1965), and 
Bill Scott Oldsmobile
, 282 NLRB 1073 (1987). 
unlawful discharge and to notify Powers in writing that this has 
been done. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
17ORDER The National Labor Relations Bo
ard orders that the Respon-
dent, Industrial Materials Clearance, Inc., of Romulus, Michi-
gan, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Asking any employee to tell
 the Union to withdraw a pe-tition for election that it has filed with the Board. 
(b) Interrogating any employee about whether he or she has 
complied with its request that the employee tell the Union to 

withdraw a petition for election that it has filed with the Board. 
(c) Interrogating employees about events that are the subject 
of unfair labor practice proceedi
ngs without advising such em-
ployees truthfully that the purpose of any such interrogation is 

preparation for an unfair labor practice hearing before the 
Board, or without giving such employees assurances that their 
participation in any such interrogation is voluntary, or without 
giving such employees assurances that no reprisals will be 
taken against them if they de
cline to answer its questions. 
(d) Discharging or otherwise 
discriminating against its em-
ployees because of their protected activities on behalf of the 

Union. (e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirma
tive actions that are necessary 
to effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to David 
Powers full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges that 

he previously enjoyed. 
(b) Make David Powers whole for any loss of earnings or 
other employment benefits that 
he suffered as a result of the discrimination against him, in the manner set forth in the rem-
edy section of this decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any references to Da
vid Powers™ unlawful discharge, 
and within 3 days thereafter notify him in writing that this has 

been done and that evidence of the discharge will not be used 
against him in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
 17 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 630 
(e) Within 14 days after service by the Region, post at its fa-
cility in Romulus, Michigan, copies of the attached notice 
marked ﬁAppendix.ﬂ
18 Copies of the notice, on forms provided 
by the Regional Director for Region 7, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since May 28, 2003, the date of the first unfair labor 

practice found herein. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent had taken to comply. 
The Representation Case 
Because I have found that Powers was discharged in viola-
tion of Section 8(a)(3) and (1) of the Act, I overrule the chal-

lenge to his ballot in the representation case. Case 7ŒRCŒ22490 
is therefore severed and remanded to the Regional Director to 
open and count Powers™ ballot and to prepare and serve on the 

parties a revised tally of ballots
 and issue the appropriate certi-
fication.  APPENDIX 
 NOTICE TO EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
                                                           
 18 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board's Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
  Form, join, or assist a union 
Choose representatives to bargai
n with us on your behalf 
Act together with other empl
oyees for your benefit and 
protection Choose not to engage in any of
 these protecte
d activities.  WE WILL NOT
 discharge you, or ot
herwise discriminate against you, because of your membership in, or activities on 
behalf of, Local 247, Internatio
nal Brotherhood of Teamsters, 
AFLŒCIO (the Union). 
WE WILL NOT
 ask you to tell the Union to withdraw a petition 
for election that it has filed with the Board. 
WE WILL NOT
 interrogate you about whether you have com-
plied with any request that you tell the Union to withdraw a 

petition for election that it has filed with the Board. 
WE WILL NOT
 question you about events
 that are the subject 
of unfair labor practice proceedings without advising you truth-
fully that the purpose of our questioning is preparation for an 
unfair labor practice hearing before the Board, without giving 
you assurances that your participation in any such interrogation 
is voluntary, or without giving you assurances that no reprisals 
will be taken against you if you decline to answer our ques-
tions. WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed to 
you by Section 7 of the Act. 
WE WILL
, within 14 days of the Board™s Order, offer David 
Powers immediate reinstatement to his former job or, if that job 
no longer exists, to a substantially equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-

ously enjoyed and 
WE WILL 
make him whole for any loss of 
earnings and other benefits re
sulting from our discrimination 
against him, less any net inte
rim earnings, plus interest. 
WE WILL
, within 14 days of the Board™s Order, remove from 
our files any reference to the May 28, 2003 discharge of David 

Powers, and WE WILL
, within 3 days thereafter, notify him in 
writing that this has been done and that the discharge will not 

be used against him in any way. 
 INDUSTRIAL 
MATERIALS 
CLEARANCE
, INC.   